Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean McCarthy on January 27, 2022.
Claims
The claim set filed January 14, 2022 has been amended as follows: 

4. (Currently Amended) The article of footwear of claim 3, wherein: 
the 

.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose footwear with an upper and a closure system for the upper with a flap fixed on the second side of the upper extending across to the a free end on the first side, a flap cable loop extending from a free end of the flap through an opening at the first side of the body and back to the flap from the inner to the outer side of the flap; and an anchoring cable loop fixed at the second side of the body and configured to extend through an aperture on the flap from the inner side to the outer side of the flap, and where the edge of the free end of the flap is a plurality of tapered fingers from which the flap cable loops extend.  The closest prior art is Spanks (US 2017/0202310).  Spanks teaches footwear with an upper and a closure system for the upper with a flap fixed on the second side of the upper extending across to the a free end on the first side, a flap cable loop extending from a free end of the flap through an opening at the first side of the body and back to the flap from the inner to the outer side of the flap; and an anchoring cable loop fixed at the second side of the body, but does not teach wherein the anchoring cable loop on the second side of the body is configured to extend through an aperture on the flap from the inner side to the outer side of the flap and where the edge of the free end of the flap is a plurality of tapered fingers from which the flap cable loops extend.  Modifying Spanks to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732